Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The non-patent literature listed in the information disclosure statement of 16 December 2020 is found in the parent application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: block 9 in figure 1, D in figures 6A and 6B, 51 in figure 11, and 81 in figure 14.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 3002 discussed in paragraph [0106].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

In paragraphs [0097] and [0098], applicants use d’ to refer to the thickness of the disks in figures 6A and 6B but use D’ in the figures themselves. This discrepancy needs to be corrected. Appropriate correction is required.
Claim Objections
Claims 3, 4, 12, 13, 20 and 21 are objected to because of the following informalities:  The “oC” symbol is missing from the Curie Temperatures of claims 3 and 4. The leading zeros are missing from several of the formulas of claims 12, 13, 20 and 21. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7-11 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
These new claims were added 16 December 2020, which is after the original filing date of the disclosure of 4 August 2020. These claims teach a synthetic garnet having a dielectric constant of above 24 where the garnet is aluminum free and contains at least 1.4 units of bismuth. There is no limitation on the Curie temperature for the garnet of the rejected claims. The originally filed disclosure teaches, in original claim 1 and in paragraphs [0004], [0005], [0008] and [0011], a garnet having a dielectric constant of above 24 and a Curie Temperature above 200oC, where the garnet is aluminum free and contains at least 1.4 units of bismuth. The deletion of the Curie temperature limitation from the claimed garnet is not supported by the originally filed disclosure and thus is new matter.
Claims 17-21 are directed to a method of forming a circulator or isolator where the first step comprises adding greater than 1.4 units of Bi into the crystal structure of a yttrium garnet to replace the yttrium with bismuth and then forming a circulator or isolator from the bismuth containing garnet. This process is nowhere disclosed in the specification. The specification teaches forming a bismuth containing yttrium garnet having greater than 1.4 units bismuth and where the bismuth substitutes for at least part of the yttrium by blending the raw materials for the garnet, claiming the mixture, shaping the calcining material, sintering the shaped material, milling the sintered material and then forming a circulator or isolator from the milled material. Therefore the newly claimed process is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 and 18 depend from claims 2 and 17 respectfully. Claim 2 teaches the garnet contains at least 1.4 units bismuth. Claim 17 teaches the garnet contains greater than 1.4 units bismuth. Claims 7-9 and 18 teach the garnet contains greater than 0 to less than 1.8 units bismuth. Thus claims 7-9 and 18 include amounts of bismuth excluded from the ranges taught in claims 2 and 17. Therefore claims 7-9 and 18 are indefinite.
Claims 17-21 are directed to a method of forming a circulator or isolator where the first step comprises adding greater than 1.4 units of Bi into the crystal structure of a yttrium garnet to replace the yttrium with bismuth and then forming a circulator or isolator from the bismuth containing garnet. The claims are indefinite as to how this replacing process occurs. This process is nowhere disclosed in the specification. The specification teaches forming a bismuth containing yttrium garnet having greater than 1.4 units bismuth and where the bismuth substitutes for at least part of the yttrium by blending the raw materials for the garnet, claiming the mixture, shaping the calcining material, sintering the shaped material, milling the sintered material and then forming a circulator or isolator from the milled material. This is different from the claims process which requires a bismuth substitution for already formed yttrium garnet. 
Claim 17 is also indefinite since it teaches an yttrium garnet containing greater than 1.4 units of Bi and then states the bismuth replaces the yttrium, which suggests all of the yttrium is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 7-9 and 18 depend from claims 2 and 17 respectfully. Claim 2 teaches the garnet contains at least 1.4 units bismuth. Claim 17 teaches the garnet contains greater than 1.4 units bismuth. Claims 7-9 and 18 teach the garnet contains greater than 0 to less than 1.8 units bismuth. Thus claims 7-9 and 18 include amounts of bismuth excluded from the ranges taught in claims 2 and 17. Therefore claims 7-9 and 18 do not further limit or define claims 2 and 17.
Applicant may amend the claims to place the claims in proper dependent form or present a sufficient showing that the dependent claims complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,773,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the isolator or circulator of patented claims 11 and 17 and the base station of patented claims 12 and 18 which comprises the devices of claims 11 and 17, suggest the circulator or isolator of claims 1-6, 12 and 14 since the ceramic in the patented devices can be those of claim 12 of this application and have they have a dielectric constant range, a Curie Temperature range and a 3 dB linewidth range that is the same as in claims 1-6 and 10 in this application. These patented ceramics fall within the formula of claim 8 and the compositions of claims 2 and 16. 
Patented claims 5-9 teach an isolator or circulator having the same formula as in claim 7 of this application, where x, the number of units of bismuth, can be 1.4<x<1.8. The ceramic of these patented claims has a dielectric constant range, a Curie Temperature range that is the same as in claims 1-6 of this application and a 3 dB linewidth range which overlaps that of claim 10 of this application. The patented ceramic is indium-free, is based on yttrium iron garnet and has the same use as those in claim 15 of this application. Patented claim 6 teaches a base station which comprises the devices of claim 5. The ceramic of these patented claim falls within the formula of claims 8 and 9 of this application, when a=z=0. 
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/9/21